Kruse, P. J. (dissenting):
The act of Congress relating to naturalization confers exclusive jurisdiction upon certain Federal and State courts to naturalize aliens as citizens, and fixes the fees in such proceedings. It directs the clerk of each of' the courts to collect the fees and authorizes him to retain one-half thereof up to a certain amount, and requires the payment of the remainder to the Bureau of Immigration and Naturalization. (34 U. S. Stat. at Large, 596, chap. 3592, approved June 29, 1906, to take effect, so far as applicable, ninety days thereafter; Id. 596, §3; Id. 607, § 31; Id. 600, § 13, as amd. by 36 id. 829, 830, chap. 401, § 1.)
The plaintiff while county clerk of Erie county and ex officio clerk of the Supreme Court, which is one of the courts within *444the provisions of the act of Congress for naturalizing aliens, collected such fees in the aggregate amount of $8,576. He remitted one-half thereof as provided by the Federal act. The question here is whether the other one-half belongs to him or the county of Erie.
Before the act of Congress was passed and while our statutes relating to naturalization were in force and in 1885 a special act was passed by the Legislature of this State making the office of county clerk of Erie county a salaried office. The salary was fixed at $5,000 per annum and it was provided that it should not be increased or diminished during the term of office for which any clerk should be elected, and should constitute the whole compensation which should be allowed or paid to or received by the clerk for all official services performed by him for the State, for the county and for' individuals, or which he should be required or authorized by law to perform by virtue of his office as such clerk. It required him to perform all services which by law he was authorized or required to perform by virtue of or by reason of his holding such office, including his duties as clerk of every court of which he should be clerk, and it was expressly provided that no compensation, payment or allowance should be'made to him for his own use for any of such services except the salary stated. All the fees, emoluments and perquisites which the clerk should charge or receive or be entitled or required to charge or receive should belong to the county of Erie. The act made it his duty to collect the same and account therefor, making a monthly statement thereof and pay the same to the treasurer of the county. While the county clerk was authorized to appoint the assistants to be employed in his office, the board, of supervisors of the county was authorized to designate the number and fix their salaries, except that of the deputy clerk and special deputy clerks, which prior to 1910 was fixed in the act. (Laws of 1885, chap. 502, as amd. by Laws of 1887, chap. 125; Laws of 1891, chap. 149, and Laws of 1910, chap. 48.)
It seems clear that the Legislature intended that the clerk should not retain as his own any of the fees received by him for official services, but that the same should belong to the county. It is equally clear, as it seems to me, that the services which he *445rendered in the performance of his duties under the Federal Naturalization Act were performed by virtue of his office as clerk and by reason of the holding of the same, and if so, I think the fees therefor belong to the county. (People ex rel. Whittemore v. Seabury, 23 How. Pr. 121; Mulcrevy v. San Francisco, 231 U. S. 669; Barron County v. Beckwith, 142 Wis. 519.) It was incumbent upon the board of supervisors of the county to provide a sufficient number of assistants to enable the clerk to properly do his work, including that arising under the Federal Naturalization Act. I assume that was done; but whether it was or not, I think the fees belong to the county, except such part as goes to the Federal government. The work was done by the clerk and his assistants, all of whose salaries were paid by the county. I think the services which the clerk rendered are within the provisions of the act fixing his salary, and that the act of Congress does not affect the amount of the compensation of the clerk or the provisions in the State statute requiring the clerk to pay over the fees to the treasurer of the county.
If I am right it follows that the judgment should be reversed and the complaint dismissed.
Judgment affirmed, with costs.